Title: From George Washington to Brigadier General Anthony Wayne, 27 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Quarters West Point Octor 27th 1779
        
        Yours dated 1, OClock this morning reached me at 7—You will probably be soon informed more certainly of the real strength of the Enemy and what seems to be their intention. Should you find it more than a hasty forage, you will endeavour to collect the Militia lately ordered out, some of whom I suppose are by this time at their rendezvous at Pompton, and many more undoubtedly at their place of Battalion rendezvous. I have sent an Express to Genl Sullivan and have directed him to bend his march towards Morris Town, and to send forward some Officers to you, to know your situation and that of the Enemy—that he may, should there be occasion fall lower down than Morris Town. There is a considerable quantity of forage along the Mountain and probably a good many Cattle, the destruction of the former, and capture of the latter, may perhaps be the intention of the Enemy. We have likewise a number of flat Boats at Middle Brook—You will attend to these several matters, as being in my opinion most material; And be pleased to keep me constantly advised of all occurrences. I am Dear Sir Yr Most Obet, servant
        
          Go: Washington
        
        
          P.s. You will make use of Baylors Dragoons if you have not already taken them with you.
        
      